Citation Nr: 0930419	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
rotoscoliosis with hypertrophic degenerative changes and five 
level degenerative disc disease for the period prior to 
August 17, 2007, and a rating in excess of 40 percent for the 
period thereafter.

2.  Entitlement to service connection for sensory neuropathy 
of the bilateral upper extremities, claimed as secondary to 
service-connected back disability.

3.  Entitlement to service connection for neurological 
abnormalities affecting bladder control, claimed as secondary 
to service-connected back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Department of Veterans Affairs (VA) February 
2006 rating decision which denied an increased evaluation for 
the Veteran's back disorder and from a November 2006 rating 
decision which denied service connection for neurological 
disorders.  The decisions were rendered by the Regional 
Office (RO) in Reno, Nevada.  

In November 2007, the RO granted an increased rating to 40 
percent, effective August 17, 2007, stating that was the date 
of the Veteran's claim.  The Board notes that the Veteran 
filed his claim for an increased rating in June 2005.  A 
review of the Board's hearing transcript shows that the 
Veteran's representative argues, in essence, that the 
increased rating of 40 percent should be taken back to 2005 
(date of claim).  She indicates that the claim has been on 
appeal since 2005.  (See pg 3 hearing transcript).  In light 
of the foregoing, the Board has phrased the issue as listed 
on the cover page of this document, as this will address the 
arguments made by the Veteran and his representative 
pertaining to the effective date of the 40 percent rating for 
the service-connected back disability.

These issues, as well as the issues of entitlement to service 
connection for sensory neuropathy of the bilateral lower 
extremities and neurological abnormalities affecting bowel 
control, claimed as secondary to the Veteran's service-
connected back disability, were previously before the Board 
in July 2008.  The Board remanded all of the issues for 
further development.  As a result of such development, 
service connection for radiculopathy of the left lower 
extremity, evaluated as 40 percent disabling; radiculopathy 
of the right lower extremity, evaluated as 40 percent 
disabling; and neurological abnormality of sensory loss 
affecting bowel control, evaluated as 10 percent disabling, 
effective March 29, 2006, was granted in an April 2009 rating 
decision.  This is a full grant of the benefits sought on 
appeal with respect to these issues and, therefore, they are 
no longer before the Board.

As will be discussed in more detail below, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the July 2008 remand orders and no further 
action is necessary in this regard.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

In the Board's July 2008 remand, it was noted that, in 
December 2007, the Veteran filed a claim for aid and 
attendance for his spouse; however, the AOJ had not 
adjudicated such issue and, therefore, it was referred for 
appropriate action.  This issue still has not been 
adjudicated and, as such, the issue of entitlement to aid and 
attendance for the Veteran's spouse is again referred to the 
AOJ for appropriate action.  

In connection with this appeal, the Veteran and his spouse 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in March 2008; a 
transcript of that hearing is associated with the claims 
file.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran filed his current claim for an increased 
rating for the service-connected back disability in June 
2005.

2.  For the entire appeal period, the Veteran's back 
disability is manifested by incapacitating episodes having a 
total duration of 8 weeks during a 12 month period, without 
evidence of evidence of ankylosis of the entire spine or any 
objective neurological abnormalities in addition to those 
already separately service-connected.  

3. There is no competent evidence that the Veteran's sensory 
neuropathy of the bilateral upper extremities was caused or 
aggravated by his service-connected back disability.

4.  There is no competent evidence that the Veteran's 
neurological abnormalities affecting bladder control was 
caused or aggravated by his service-connected back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, 
for rotoscoliosis with hypertrophic degenerative changes and 
five level degenerative disc disease have been met for the 
entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating 
Formula for Diseases and Injuries of the Spine; Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2008).

2.  Sensory neuropathy of the bilateral upper extremities is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006), (2008).

3.  Neurological abnormalities affecting bladder control was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006), (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Regarding the evidence and information necessary to 
substantiate the Veteran's increased rating claim, the Board 
notes that section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

Relevant to the Veteran's secondary service connection 
claims, a June 2006 letter, sent prior to the initial 
unfavorable AOJ decision issued in November 2006, advised the 
Veteran of the evidence and information necessary to 
substantiate such claims on a secondary basis, as well as his 
and VA's respective responsibilities in obtaining such 
evidence and information.  Additionally, the June 2006 letter 
informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  

Pertinent to his increased rating claim, a July 2005 letter, 
sent prior to the initial unfavorable AOJ decision issued in 
February 2006, advised the Veteran of the evidence that VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  Additionally, the 
Veteran was provided with another VCAA letter in August 2008.  
While the August 2008 letter was issued after the initial 
rating decision in February 2006, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that VA could cure such a timing problem by readjudicating 
the Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the August 2008 VCAA 
letter was issued, the Veteran's claim was readjudicated in 
the April 2009 supplemental statement of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

With respect to the content of the August 2008 letter, such 
again advised the Veteran of his and VA's respective 
responsibilities in obtaining evidence.  The August 2008 
letter also informed him of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  Furthermore, 
the August 2008 letter complied with Vazquez-Flores, supra, 
and advised the Veteran of the evidence and information 
necessary to substantiate his increased rating claim, to 
include providing the relevant diagnostic criteria under 
which his back disability may be rated.   In this regard, the 
Board notes that the Veteran's back disability is current 
evaluated under Diagnostic Code 5243 relevant to 
intervertebral disc syndrome.  As will be discussed below, 
intervertebral disc syndrome can be evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The August 2008 letter 
only advised the Veteran of the latter criteria.  Insofar as 
the Veteran's back disability may be rated under either, the 
Board finds that, to the extent that the August 2008 letter 
did not inform of the General Rating Formula for Diseases and 
Injuries of the Spine, such error is harmless. 

In this regard, the Board notes that the Federal Circuit has 
previously held that any notice error was presumed 
prejudicial and must result in reversal unless VA showed that 
the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881, 889 (2007).  However, the U.S. Supreme Court 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  487 F.3d at 889.  
Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46. 

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  
Specifically, the June 2006 statement of the case and the 
April 2009 supplemental statement of the case advised the 
Veteran of the General Rating Formula for Diseases and 
Injuries of the Spine.   

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claims.  

The Board notes that the July 2008 remand specified that, as 
relevant to the Veteran's increased rating claim, he should 
be provided with a letter that provides him with the 
appropriate Diagnostic Codes for rating diseases of the 
spine.  As indicated previously, he was only provided with 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes in the August 2008 letter.  However, 
for the reasons previously expressed, he was not prejudiced 
by such action.  Therefore, to the extent that the August 
2008 did not fully comply with the Board's July 2008 remand 
orders, the Board finds that there was substantially 
compliance with such orders so that no prejudice resulted to 
the Veteran.  See Dyment, supra.

Relevant to the duty to assist, VA treatment records and 
private medical records have been obtained and considered.  
The Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  The Board 
notes that the Veteran's service treatment records were 
destroyed in a fire at the National Personnel Records Center 
and he has been advised of such.  However, the Board finds 
that the Veteran's service treatment records are irrelevant 
to the claims decided herein.  Specifically, as to his 
increased rating claim, service connection has already been 
granted.  Moreover, pertinent to the Veteran's claims for 
service connection, he has expressly contended that such 
claimed disorders are secondary to his service-connected back 
disability.  Therefore, while the Veteran's service treatment 
records are unavailable, they are irrelevant to his pending 
claims.  Even so, the Board is cognizant of its heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Additionally, the Veteran was provided with VA examinations 
in November 2005, July 2006, May 2007, and January 2009 in 
order to adjudicate his pending claims.  The Board finds such 
examinations to be adequate for adjudication purposes.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibits symptoms that would 
warrant different evaluations during the course of the 
appeal, the assignment of staged ratings is appropriate.

The Veteran's back disability has been evaluated as 20 
percent disabling for the period prior to August 17, 2007, 
and 40 percent disabling for the period thereafter pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  At his March 
2008 Board hearing and in documents of record, the Veteran 
contends that he is entitled to increased ratings because 
such disability has increased in severity.  Therefore, he 
argues that ratings in excess of those currently assigned are 
warranted for his back disability. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board notes that the evidence reflects that the Veteran's 
back disability has demonstrated disc involvement as 
evidenced by MRIs.  As will be discussed herein, and 
consistent with the General Rating Formula for Diseases and 
Injuries of the Spine, the Board has considered whether the 
Veteran's back disability results in any associated objective 
neurological abnormalities that warrant a separate evaluation 
under an appropriate diagnostic code.  

The Board further notes that, under VA regulations, 
intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The evidence of record reflects that, during the year 2005, 
the Veteran experienced incapacitating episodes having a 
total duration of approximately 8 weeks, which warrants a 60 
percent rating under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  
Specifically, a November 2005 statement from M. Dawson, D.C., 
reflects that the Veteran was treated on January 27, 2005, 
and it was recommended that he have bed rest for 2 weeks.  
Additionally, on March 11, 2005, he had a severe attack of 
lower back pain and required an additional 2 weeks of bed 
rest.  In a May 2005 statement, C. Porter, D.C., indicated 
that the Veteran's back required rest and any avoidance of 
physical activity to facilitate recovery.  The Veteran was 
advised to remain bedridden from May 13, 2005, through May 
20, 2005.  Also, a March 2006 letter from C. Porter, D.C., 
shows that the Veteran required rest and any avoidance of 
physical activity and was bedridden for the week of June 17, 
2005.  An October 2005 statement from C. Porter, D.C., 
reflects that the Veteran required rest and any avoidance of 
physical activity.  He was to be bedridden for the week of 
August 27, 2005.  A similar statement also dated in October 
2005 reflects that the Veteran was to be bedridden for the 
week of September 27, 2005.  Moreover, in the Veteran's March 
2006 notice of disagreement and at his March 2008 Board 
hearing, he testified competently and credibly that he 
experienced 8 weeks of incapacitating episodes in 2005.  The 
January 2009 VA examiner also noted that incapacitating of 
intervertebral disc syndrome had likely occurred 
intermittently since 2004.  Additionally, during the prior 1 
year period, the Veteran reported that he experienced such 
episodes 3 to 4 times and, in 2008, had to miss his annual RV 
trip to southern California due to his back symptomatology.  

The Board notes that Note (1) of the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  (Emphasis added).  While a chiropractor is not 
by definition a physician, the Board finds that a 
chiropractor is competent to treat intervertebral disc 
syndrome and prescribe bed rest.  In this regard, VA 
regulations provide that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1).  Moreover, the Court has held that "a nurse 
practitioner . . . having completed medical education and 
training, fits squarely into the requirement of section 
3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions."  See Cox v. Nicholson, 20 Vet. 
App. 563 (2007); see also Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments).  Therefore, the Board finds that the statements 
offered by the Veteran's chiropractors are competent to 
satisfy the requirement that the Veteran experienced 
incapacitating episodes totaling more than 6 weeks that 
required bed rest prescribed by a physician and treatment by 
a physician.  Consequently, the Board has determined that the 
Veteran is entitled to a rating of 60 percent under Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  As such indicates evidence meeting 
such criteria dated prior to August 17, 2007, the Board finds 
that the Veteran is entitled to rating of 60 percent for the 
entire appeal period.  However, the Board determines that the 
Veteran is not entitled to a rating in excess of 60 percent 
at any point during the appeal period.  Specifically, as will 
be discussed below, his back symptomatology does not warrant 
a rating in excess of 60 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

When evaluating the evidence during the entire appeal period, 
the Board finds that the Veteran is not entitled to a rating 
in excess of 60 percent.  In this regard, the evidence does 
not demonstrate unfavorable ankylosis of the entire spine.  
As indicated by range of motion testing at the Veteran's VA 
examinations, he has motion, albeit limited, of his entire 
spine.  The Board notes that the VA examinations, as well as 
the VA and private medical records, reflect complaints of 
pain, flare-ups, incoordination, fatigability, spasms, 
tenderness, stiffness, weakness, atrophy, and guarding.  
However, even in consideration of such symptomatology, the 
Veteran's back disability is not manifested by ankylosis.  
See DeLuca, supra. 

The Board specifically notes that, at the January 2009 VA 
examination, upon active range of motion testing, the Veteran 
had extension from -5 to -5 degrees.  There was pain 
following repetitive motion and, after repetition, the 
Veteran still had extension from -5 to -5 degrees.  In this 
regard, the Board acknowledges that the Veteran experienced 
very limited extension with pain.  However, the VA examiner 
noted that the Veteran's spine was not fixed in a flexed 
position as he could flex forward a little bit although he 
could not fully straighten up beyond -5 degrees of extension.  
Both the May 2007 and January 2009 VA examiners specifically 
determined that there was no thoracolumbar spine ankylosis.  
Therefore, under the General Rating Formula, the Board finds 
that the Veteran is not entitled to a rating in excess of 60 
percent for his back disability as such does not result in 
ankylosis.

The Board notes that, under Note (1) of the General Rating 
Formula, any associated objective neurological abnormalities 
should be rated separately under an appropriate diagnostic 
code.  In this regard, the Board notes that the Veteran has 
been separately service-connected for radiculopathy of the 
left lower extremity, evaluated as 40 percent disabling; 
radiculopathy of the right lower extremity, evaluated as 40 
percent disabling; and neurological abnormality of sensory 
loss affecting bowel control, evaluated as 10 percent 
disabling.  Additionally, while he claims that his back 
disability is also manifested by sensory neuropathy of the 
bilateral upper extremities and neurological abnormalities 
affecting bladder control, as will be discussed in the next 
section, the competent evidence of record demonstrates that 
such complaints are unrelated to his back disability.  
Moreover, there is no objective evidence of any other 
neurological abnormalities associated with the Veteran's 
service-connected back disability.  

Therefore, the Board finds that the Veteran's back disability 
is manifested by incapacitating episodes having a total 
duration of 8 weeks during a 12 month period, without 
evidence of evidence of ankylosis of the entire spine or any 
objective neurological abnormalities in addition to those 
already separately service-connected.  As such, the Board 
finds that the Veteran is entitled to a rating of 60 percent, 
but no higher, for the entire appeal period.  In making this 
decision, the Board has considered whether the Veteran is 
entitled to staged ratings for his back disability.  See 
Hart, supra.  Upon review of the evidence of record, the 
Board finds that the Veteran's back disability symptomatology 
has been stable throughout the appeal period and, therefore, 
staged ratings are not appropriate. 

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran reported 
that he owned and managed an auto body shop until 1998 when 
he could no longer run the shop daily due to physical 
problems, to include severe back pain.  However, the Board 
finds no evidence that the Veteran's service-connected back 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the Veteran's service-
connected back disability do not result in a marked 
functional impairment in any way or to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, the Board finds that an increased rating of 60 
percent is warranted for the entire appeal period.  In the 
assignment of the rating, the AMC/RO should note that the 
veteran filed his claim in June 2005.  The Board, however, 
finds that the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 60 percent for his 
back disability.  In denying a rating in excess of 60 
percent, the Board finds the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


III.  Secondary Service Connection Claims

The Board notes that the Veteran does not allege, nor does 
the record reflect, that he first manifested sensory 
neuropathy of the bilateral upper extremities or neurological 
abnormalities affecting bladder control during service, or 
that such disorders are otherwise related to service on a 
direct basis.  Rather, at his March 2008 Board hearing and in 
documents of record, the Veteran has claimed that he 
currently has sensory neuropathy of the bilateral upper 
extremities and neurological abnormalities affecting bladder 
control as a result of his service-connected back disability.  
See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims 
which have no support in the record need not be considered by 
the Board as the Board is not obligated to consider "all 
possible" substantive theories of recovery.  Where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, as the Veteran filed his claim in March 
2006, the Board will apply the older version of 38 C.F.R. § 
3.310, which is more favorable to the Veteran as it does not 
require the establishment of a baseline level of disability 
before an award of service connection may granted.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The evidence of record reflects that the Veteran has a 
diagnosis of sensory neuropathy in the upper extremities.  
Specifically, an August 2006 electromyograph (EMG) revealed 
an impression of sensory neuropathy involving both upper 
extremities.  Additionally, he experiences bladder control 
difficulties.  In this regard, the May 2007 and January 2009 
VA examinations reveal urinary incontinence, urgency, and 
frequency as well as urinary retention requiring 
catheterization and nocturia.  

Therefore, the remaining issue is whether the Veteran's 
sensory neuropathy in the upper extremities and his bladder 
control difficulties are secondary to, i.e., were caused or 
aggravated by, his service-connected back disability.  

Pertinent to the Veteran's sensory neuropathy in the upper 
extremities, in July 2006, the VA examiner found no objective 
evidence of neurological deficit in the hands and fingers and 
opined that it was less likely than not that the Veteran's 
intermittent numbness in the hands and fingers was related to 
his lumbar disc herniation.  The Board notes that such 
opinion was offered prior to the August 2006 EMG and was not 
reviewed by a physician, despite a notation that it would be.  
Therefore, in January 2009, the Veteran was afforded another 
VA examination.  At such time, the VA examiner noted that the 
Veteran was not service-connected for a cervical spine 
disability.  Upon physical examination, the Veteran 
complained of intermittent sensory loss of the hands, 
however, objective examination was negative.  The examiner 
noted that the August 2006 EMG revealed some slight decrease 
in the median nerve conduction.  The examiner diagnosed 
sensory neuropathy in the upper extremities likely secondary 
to underlying chronic illness (chronic illness polyneuropathy 
(CIP)) and right shoulder impingement syndrome.  He opined 
that the Veteran's upper extremity neuropathy could not 
anatomically be related to his lumbar spine disability.  

Regarding the Veteran's claimed bladder control difficulties, 
the July 2006 VA examiner noted that, upon review of the 
Veteran's urology treatment records, no subjective or 
objective neurological bladder involvement was noted.  The 
examiner opined that it was less likely than not that the 
Veteran's intermittent feeling of urgency to void is related 
to his lumbar disc herniation.  Additionally, in May 2007, a 
VA examiner indicated that the etiology of the Veteran's 
urinary symptoms was unrelated to his back disability.  
Specifically, he indicated that such were the result of 
benign hypertrophy of the prostate with urinary obstruction.  
An April 2008 VA treatment record reflects that the Veteran 
had urinary retention secondary to noncompliance with 
medications and benign prostatic hypertrophy.  Also, at the 
January 2009 VA examination, the examiner attributed the 
Veteran's urinary symptoms to his benign prostatic 
hypertrophy.  The examiner indicated that his bladder 
problems resolved when he was treated for such condition. 

Therefore, in light of the foregoing opinions, it cannot be 
said that the Veteran's sensory neuropathy in the upper 
extremities and his bladder control difficulties are 
secondary to, i.e., were caused or aggravated by, his 
service-connected back disability.  Specifically, with 
respect to his claimed sensory neuropathy in the upper 
extremities, such has been attributed to CIP and right 
shoulder impingement syndrome.  Additionally, the VA examiner 
opined that the Veteran's upper extremity neuropathy could 
not anatomically be related to his lumbar spine disability 
and he was not service-connected for a cervical spine 
disability.  Additionally, the Veteran's bladder control 
difficulties have been attributed to his diagnosed benign 
prostatic hypertrophy.  Therefore, as each claimed disorder 
has been attributed to a cause other than the Veteran's back 
disability, they are not secondary, i.e., caused or 
aggravated by, such service-connected disability. 

Additionally, the Board notes that the Veteran has contended 
on his own behalf that his sensory neuropathy of the 
bilateral upper extremities and neurological abnormalities 
affecting bladder control are related to his service-
connected back disability.  While the Veteran is competent to 
testify as to his upper extremity and bladder symptomatology, 
he is not competent or qualified, as a layperson, to render a 
diagnosis or an opinion concerning medical causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, as there is no competent 
evidence linking the Veteran's sensory neuropathy of the 
bilateral upper extremities and neurological abnormalities 
affecting bladder control to his service-connected back 
disability, service connection for such disorders is not 
warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for sensory neuropathy of the bilateral 
upper extremities and neurological abnormalities affecting 
bladder control.  As such, that doctrine is not applicable in 
the instant appeal, and his claims must be denied.  
38 U.S.C.A. § 5107.


ORDER

For the entire appeal period, a rating of 60 percent, but no 
higher, for rotoscoliosis with hypertrophic degenerative 
changes and five level degenerative disc disease is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.

Service connection for sensory neuropathy of the bilateral 
upper extremities, claimed as secondary to service-connected 
back disability, is denied.

Service connection for neurological abnormalities affecting 
bladder control, claimed as secondary to service-connected 
back disability, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


